Citation Nr: 0124297	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  99-06 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for residuals of 
compression fracture of the 8th and 9th thoracic vertebrae 
with degenerative changes, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1963.  Service connection for a disability of the 
thoracic spine was granted in a rating action of September 
1987 which assigned a 20 percent rating for the condition.  
That rating also granted service connection for the residuals 
of an injury to the right shoulder, but assigned a 
noncompensable rating for it.  Service connection was denied 
for disorders of the cervical spine and low back.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(RO), which increased the assigned evaluation for the 
disability from 20 to 30 percent, effective from January 
1998, when the veteran submitted a claim for increase.  The 
veteran has not questioned the rating for the shoulder, or 
the denials of service connection.  The rating of the 
thoracic spine is the only issue on appeal.  The Board would 
note that some examiners refer to the thoracic spine as the 
dorsal spine.  The terms are interchangeable.  For 
consistency, The Board will use the term "thoracic" 
throughout the decision.  

Effective November 20, 2000, a new law was promulgated.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), expanded the law relating to 
the duty to assist, and the need for notice to the veteran 
concerning searching for and obtaining records, 
substantiating claims, and completing an application for 
compensation benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2001)].  This law and regulations applied 
to all claims pending on the date of enactment.  Pursuant to 
the VCAA, there is now an expanded duty to assist the 
veteran.  Accordingly, the case is now being reviewed by the 
Board based on all the evidence of record, and all pertinent 
laws, regulations, and Court decisions, including the VCAA. 
 

FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim and 
all relevant evidence necessary for an equitable resolution 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's thoracic spine disability is manifested by 
residual deformity of 2 vertebral bodies and degenerative 
changes.  There is some limitation of motion and minimal to 
moderate spasm; but no ankylosis or intervertebral disc 
syndrome. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of compression fracture of the 8th and 9th thoracic 
vertebrae with degenerative changes have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5285, 5288, 5291, 
5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA shall make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Board finds that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further 
development is necessary in order to comply with the VA's 
statutory duty to assist the veteran with the development of 
facts pertinent to his claim.  Specifically, the veteran has 
been afforded two recent VA orthopedic examinations, and 
records of reported treatment have been obtained.  The record 
contains the veteran's service records, post-service VA 
treatment reports, VA examination reports with relevant 
medical opinions, and statements from the veteran.  
Additionally, the veteran has been apprised of the evidence 
needed to substantiate his claim.  See the March 1999 
Statement of the Case and Supplemental Statements of the Case 
issued during the pendency of the appeal.  The VA has made 
reasonable efforts to assist the veteran in obtaining all 
apparent evidence necessary to substantiate his claim.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records and all other evidence of 
record pertaining to the history of the service-connected 
bilateral foot disability at issue here.  Disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4. The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.10. The veteran's medical history, current 
clinical manifestations, and any disability due to pain, 
weakness, fatigue, and limitation of function of an affected 
joint beyond that reflected by limitation of motion of such 
joint has been reviewed in the context of all applicable 
regulations.  See DeLuca v. Brown, 6 Vet. App. 321 (1993), 
and 38 C.F.R. §§ 4.40-4.42, 4.45, 4.59.  

Separate diagnostic codes identify the various disabilities.  
If there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

A September 1987 RO rating decision granted service 
connection for a thoracic  spine disability, which was 
assigned a 20 percent evaluation from April 1987.  In January 
1998 he reopened his claim, seeking a higher rating for the 
thoracic spine disability.    

Recent medical evidence in connection with this appeal 
includes VA treatment records showing treatment for related 
complaints and reports of VA examinations conducted in 
February 1998, and March and September 1999.

A February 1998 VA report of X-ray examination of the 
thoracic spine shows findings of mild to moderate compression 
deformities of T8 and T9.  There was vertebral body spur 
formation with disc space narrowing and possible vacuum disc 
phenomenon at T10-11.  There was generalized vertebral body 
spur formation throughout most of the thoracic spine; and 
there appeared to be some mild disc space narrowing in the 
mid-thoracic spine.  There was a mild levoscoliosis.  The 
impression was that there were degenerative changes 
throughout most of the mid-to-lower thoracic spine.  This was 
more pronounced in the lower thoracic spine, especially at 
the T9-10 and T10-11 levels.  

During a March 1999 VA orthopedic examination, the veteran 
complained that since recent heart surgery, his back had 
gotten significantly worse, with an increase in thoracic 
spine pain that was constant and 4 or 5 on a scale of 10.  
The pain increased to about 8 or 9 when he stood or sat 
longer than 10 minutes.  He had tried numerous medications 
including Naprosyn and other anti-inflammatory medications 
with no real effect, and currently took no medication.  The 
symptoms were alleviated with change of position.  He was 
unable to stand or walk for long periods, or do any type of 
physical activity.  He used no crutches or braces and no 
surgery had been done.  

Examination of the thoracic spine revealed audible and 
palpable crepitus.  Tenderness was noted around T8 and T9 
areas on palpation.  The musculature was quite tense in the 
thoracic spine after the veteran had been sitting in a chair 
for ten minutes.  No neurological abnormalities were seen.  
X-ray examination of the thoracic spine showed mild 
degenerative compression deformities of T8 and T9, old, and 
there was vertebral spur formation throughout the thoracic 
spine.  The examiner opined that the deformities of T8 and 
T9, arthritis and bony spur formation were related to the 
inservice injury.  The veteran did not walk with a limp.  

During a September 1999 VA examination, the veteran reported 
that he had not received any care for his back disorder since 
his March 1999 VA examination.  He had been given a 
prescription for anti-inflammatory medication.  He complained 
of multiple medical problems.  He complained of numbness in 
both hands in the distribution of the median nerve, which the 
examiner noted to appear to be carpal tunnel syndrome.  He 
complained of neck pain and lower back pain.  He had a 
primary problem of constant low back pain with radiation down 
the legs as well as pain in the cervical spine that radiated 
into the arms.  On further questioning, he stated that he had 
pain between the shoulder blades in the thoracic spine, but 
he dwelled much more heavily on the complaints of the lower 
back and cervical spine.  He stated that he had constant achy 
discomfort in the region of the 8th and 9th thoracic 
vertebrae.  He described his pain as 7/10 on a daily basis 
with no flare-ups.  

The veteran stated that his daily activities were impaired by 
his middle back condition.  He stated that his middle back 
(as well as his neck and lower back) hurt when lifting 
greater than 20 pounds.  He had problems with his middle back 
in getting into and out of the bathtub; and his entire back, 
including his thoracic spine, woke him up at least twice a 
night.  He took medication.  He had no complaints of bowel or 
bladder incontinence secondary to his thoracic spine 
condition.  The veteran complained of weakness and 
fatigability; however, the examiner saw no evidence of 
weakness, fatigability or increased loss of motion with 
repetitive motion of the thoracic spine.  The veteran did not 
utilize crutches, or other assisting devices for his thoracic 
spine disability.  He has not had any surgery on the thoracic 
spine.  The examiner opined that he would place some 
functional limitations on the veteran secondary to the 
veteran's middle back condition.  

On examination, the veteran was in minimal to moderate 
distress, most of which was secondary to nonservice-connected 
conditions involving the cervical spine, lumbosacral spine, a 
psychiatric condition and cardiovascular disorders.  
Examination of the thoracic spine showed a questionable 
scoliosis, which was minimal.  Range of motion of the 
thoracic spine showed forward flexion on the initial through 
fifth range of motion tests of 42 degrees with backward 
extension of 28 degrees short of neutral.  There was 30 
degrees of rotation bilaterally on the first through fifth 
range of motion tests.  There was minimal to moderate right-
sided spasm and minimal left-sided spasm.  Pressure over the 
spinous processes showed no objective evidence of pain.  The 
only objective evidence that pain was present was when the 
spasm was present.  The spasm did not worsen.  

No neurologic deficits secondary to his thoracic spine 
disability were found.  The veteran's posture was grossly 
normal and carriage was rigid.  No crepitus was present and 
muscle tone was excellent in the chest and back as well as 
the latissimus dorsi muscles.  The diagnosis was compression 
fracture of the 8th and 9th thoracic vertebrae with residuals 
as described.  X-rays confirm the compression fractures and 
degenerative changes involving the lower thoracic spine.

There were no flare-ups seen during the examination.  The 
examiner opined that he was therefore unable to comment with 
any degree of medical certainty as to what changes in 
functional limitation the veteran would have during a period 
of flare-up if and when one would occur.  On examination, the 
veteran did have bilateral spasm in the thoracic spine 
extending from T4-T8, which was slightly more severe on the 
right side.  The examiner also noted that the veteran had 
spasm in the lumbosacral spine.  

There are various VA medical records reflecting treatment in 
the 1990's through 1999 for different medical conditions and 
disorders.  

Under Diagnostic Code 5285, if a fractured vertebra does not 
involve the spinal cord, or if there is no abnormal mobility 
requiring a neck brace (jury mast), the disability is rated 
in accordance with limitation of motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.

Under Diagnostic Code 5288, a 20 percent evaluation may be 
assigned for favorable ankylosis of the thoracic spine.  A 30 
percent evaluation may be assigned for unfavorable ankylosis 
of the thoracic spine. 

Diagnostic Code 5291 provides that moderate or severe 
limitation of motion of the thoracic spine warrants a 10 
percent rating. 

38 C.F.R. § 4.71a, Diagnostic Code 5293, provides a 20 
percent evaluation for intervertebral disc syndrome if there 
is moderate impairment, with recurring attacks; a 40 percent 
evaluation for a severe impairment with recurring attacks and 
only intermittent relief; and a maximum 60 percent schedular 
evaluation for pronounced impairment manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurologic findings appropriate site of 
diseased disc, with little intermittent relief.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 . Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59.  

The veteran's disability is currently rated as 30 percent 
disabling under Diagnostic Codes 5285-5288.  The rating 
decision that assigned that rating did so on the basis of a 
finding that the thoracic spine disability manifested 
functional impairment due to pain.  The veteran's 30 percent 
disability rating was assigned by applying a 20 percent 
rating under Diagnostic Code 5288 for favorable ankylosis of 
the thoracic spine and adding 10 percent pursuant to the 
provisions of Diagnostic Code 5285 for demonstrable deformity 
of the vertebral bodies with limitation of motion or muscle 
spasm.  The RO, by rating the thoracic spine disability as 
analogous to ankylosis in a favorable position, was able to 
justify a 20 percent rating, with an additional 10 percent 
rating granted for demonstrable deformity of T8 and T9.  

Based on review of the entire evidence of record, the Board 
finds that a rating in excess of the currently assigned 30 
percent for the service-connected thoracic spine disability 
is not warranted.  Initially, the Board observes that the 
entirety of the clinical evidence of record is devoid of any 
objectively demonstrable neurological impairment of the 
thoracic spine or evidence of intervertebral disc syndrome; 
thus, consideration the service-connected thoracic spine 
disability under Diagnostic Code 5293 (intervertebral disc 
syndrome) is inappropriate.  Moreover, as the evidence does 
not indicate that the disability is associated with complete 
spine bony fixation (ankylosis), a rating of such disability 
under Diagnostic Code 5286 is similarly unwarranted. 

The Board notes that the RO has rated the veteran's thoracic 
spine disability in part as 20 percent disabling pursuant to 
Diagnostic Code 5288, for favorable ankylosis of the thoracic 
spine; and has added 10 percent for demonstrable deformity of 
the vertebral body pursuant to Diagnostic Code 5285.  The RO 
indicated that the rating under Diagnostic Code 5288 was 
assigned with recognition of functional disability due to 
pain, and thereby rating the thoracic spine disability as 
analogous to ankylosis.  The record as a whole, however, 
fails to reflect findings consistent with ankylosis of the 
thoracic spine that would warrant a higher schedular rating 
under Diagnostic Code 5288, even with application of 38 
C.F.R. §§ 4.40, 4.45, and 4.59, as mandated by DeLuca, 8 Vet. 
App. at 206.  

In this case, the service-connected thoracic spine disability 
includes compression fractures of the 8th and 9th thoracic 
vertebrae and degenerative changes; and is manifested by 
pain, motion impairment, and functional impairment.  Thus, 
the disability could be rated under Diagnostic Code 5291, for 
limitation of motion of the thoracic spine.  However, under 
that code, the maximum rating is 10 percent, even if there is 
severe limitation of motion, but the definition of ankylosis 
is absence of motion; obviously the most extreme limitation 
of motion possible.  The medical evidence does show 
demonstrable deformity of vertebral body, warranting an added 
10 percent evaluation under Diagnostic Code 5285 when there 
is limitation of motion, including the total limitation which 
would result from an ankylosis.

The evidence reveals that the veteran's thoracic spine 
disability causes him pain and some range of motion 
impairment, requiring intermittent medical treatment and 
medication.  Nevertheless, he is currently in receipt of an 
evaluation in excess of the maximum schedular rating under 
Code 5291.  Therefore, application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59, as mandated by DeLuca, 8 Vet. App. at 206, 
does not provide a basis on which an evaluation greater than 
the existing rating may be assigned under Diagnostic Code 
5291.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997)

The Board notes that the medical evidence of record shows 
that, in addition to the service-connected thoracic spine 
disability, the veteran has several non-service-connected 
disabilities, including some pain and functional impairment 
involving his lumbosacral and cervical spine.  In this case, 
the evidence demonstrates that the veteran experiences pain 
in the entire spine, and the range of motion of the neck and 
low back is impaired, but disability and impairment existing 
due to any nonservice-connected disability may not be rated 
together with the service-connected disability.  38 C.F.R. 
§ 4.14.  

Although the service-connected thoracic spine disability is 
shown to be associated with arthritis, a separate disability 
rating may not be assigned for arthritis under Code 5003, as 
the currently assigned evaluation is based on impairment of 
the range of motion and provides for disability rating based 
on the presence of arthritis.  38 C.F.R. § 4.14.

The preponderance of the evidence is against the veteran's 
claim of a rating in excess of 30 percent for thoracic spine 
disability, and it presents no question as to which of two 
evaluations should be applied.  Thus, the provisions of 38 
C.F.R. § 4.7 are inapplicable.

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  There was been no 
evidence submitted to show that the thoracic spine disability 
has caused any exceptional problems, such as marked 
interference with employment or frequent periods of 
hospitalization.  In the absence of such factors, the Board 
is not required to discuss the possible application of 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, on considering the overall disability picture 
of the veteran's thoracic spine disability, the Board does 
not find any evidence of thoracic spine impairment that would 
allow an increased evaluation.  The Board has carefully 
reviewed the entire record in this case; however, the Board 
does not find the evidence to be so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107.


ORDER

An increased evaluation for residuals of compression fracture 
of the 8th and 9th thoracic vertebrae with degenerative 
changes is denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

